DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan US 2009/0095689 in view of Sann et al. US 2003/0010697 and Ringenberger US 2010/0154754.

	Claims 1, 8 and 9, Keenan teaches a fuel filtration system comprising:  a first stage filtration bank comprising: a first fuel filter head fluidly coupled to a first filter (12), a second filter head coupled to a second filter (16), the second filter head separable from the first filter head and mounted so as to be spaced from the first filter head, a fuel transfer pump (74) downstream from the first stage filter bank, a second stage filtration bank (76) fluidly coupled to the fuel transfer pump, a double selector valve (10) coupled to the first filter head and the second filter head and configured to modulate flow between the first filter and the second filter, the double selector valve separable from the first fuel filter head and the second fuel filter head, the double selector valve including a valve housing comprising a bore (in which the valve bodies 20 or 28 fit), the valve housing defining a primary valve inlet port (11) a primary valve outlet port (41) fluidly coupled to the fuel transfer pump via a fuel filter line, a first fuel filtration outlet fluidly coupled to an inlet (13) of the first fuel filter head via a first fuel outlet line (14), a first fuel filtration inlet fluidly coupled to an outlet (17) of the first fuel filter head via a first fuel outlet line (22), a second fuel filtration outlet fluidly coupled to an inlet (15) of the second fuel filter head via a second fuel inlet line (18), a second fuel filtration inlet fluidly coupled to an outlet (19) of the second fuel filter head via a second fuel outlet line (26) and movable valve bodies (20, 28) movable from a first position in which the movable valve bodies fluidly couple the first fuel filtration outlet to the primary valve inlet port while blocking flow to the second fuel filtration outlet and the first fuel filtration inlet to the primary valve outlet port while blocking flow to the second fuel filtration inlet to a second position in which the movable valve bodies fluidly couple the second fuel 
	Ringenberger teaches a fuel filtration system comprising a filtration bank (40) comprising a filter head (48, 54, 60) fluidly coupled to a plurality of fuel filters (50, 56, 62) which are disposed in series or parallel (fig. 1-3). Providing multiple filters coupled to a filter head a well-known technique in the art as demonstrated by Ringenberger and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). It would have been obvious to one of ordinary skill in the art to provide multiple filters in parallel in order to filter a given volume of fluid or in series to filter the fluid by more than one filter before exiting the filters (paragraph 21).
	Sann teaches a filtration system comprising: a first filter head (22, 26) fluidly coupled to a first filter (32) a second filter head (22, 26) coupled to a second filter, a double selector valve (10) coupled to the first and second filter heads and configured to 

    PNG
    media_image1.png
    437
    450
    media_image1.png
    Greyscale

Claim 5, Keenan further teaches the selector valve is movable to a third position fluidly coupling the first and second filter heads to the primary valve outlet port (paragraph 21).

	Providing a mounting bracket for filter heads is a well-known technique in the art as demonstrated by Ringenberger (bracket 70) in order to provide fasteners to mount the filter head within a vehicle or other structure.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The use of mounting brackets for each filter head would inherently provide the mounting brackets being separable from each other.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan ‘689 in view of Sann ‘697 and Ringenberger ‘754 as applied to claim 11 above, and further in view of Blizard et al. US 7,569,143.
	
Keenan in view of Sann and Ringenberger teaches the system of claim 11 but does not teach a vibration isolator.
	Blizard teaches a filtration system comprising a filter head mounting bracket (114) and an internal combustion engine (112) coupled to the filter head mounting bracket and a vibration isolator (116) at the filter head mounting bracket (fig. 1).  It .

Claims 3, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan US 2009/0095689 in view of Brown et al. US 3,915,866, Sann et al. US 2003/0010697 and Ringenberger US 2010/0154754.

Claim 3, Keenan in view of Ringenberger and Sann teaches the system of claim 1 as detailed above and Keenan further teaches a controller (10) in communication with the movable valve bodies and structured to actuate the double selector valve in response to input from a sensor (44), paragraph 28 teaches the controller can automatically switch filters based on the pressure within the system. Keenan does not teach a plurality of sensors.
Brown teaches a filtration system comprising: a first filter head (24) coupled to a filter (16) a first pressure sensor (94) associated with the first filter head, a second filter head (26) fluidly coupled to a filter (16), a second pressure sensor (94) associated with the second filter head, a selector valve (48) coupled to the first and second filter heads, including a primary valve inlet port, a primary valve outlet port and a movable valve body configured to selectably fluidly couple the first filter head and the second filter head to the primary valve outlet port (fig. 1, 2). Providing separate pressure sensors, rather than one pressure sensor, to independently monitor separate filter heads is a known technique in the art as demonstrated by Brown and would have been well within 
	Claim 4, Keenan further teaches the sensor (44) is a pressure sensor and is communicatively engaged to the controller to move the selector valve in response to a pressure above a predetermined threshold (paragraph 24), providing multiple pressure sensors as taught by Brown, would inherently have the multiple pressure sensors communicatively engaged to the controller.
	Claim 13, Keenan teaches a fuel filtration system comprising: a first stage filtration bank comprising: a first fuel filter head fluidly coupled to a first filter (12), a second filter head coupled to a second filter (16), the second filter head separable from the first filter head and mounted so as to be spaced from the first filter head, a fuel transfer pump (74) downstream from the first stage filter bank, a second stage filtration bank (76) fluidly coupled to the fuel transfer pump, a double selector valve (10) coupled to the first filter head and the second filter head and configured to modulate flow between the first filter and the second filter, the double selector valve separable from the first filter and second filter heads, the double selector valve including a valve housing comprising a bore, in which 20 or 28 are located, the valve housing defining a primary valve inlet port (11) a primary valve outlet port (41) fluidly coupled to the fuel transfer pump via a fuel filter line, a first fuel filtration outlet fluidly coupled to an inlet (13) of the first fuel filter head via a first fuel outlet line (14), a first fuel filtration inlet fluidly coupled to an outlet (17) of the first fuel filter head via a first fuel outlet line (22), a 
Keenan teaches an actuator (75) to control (20) and actuator (77) to control (28) but does not teach a movable valve body and a single actuator or a first and second pressure sensor.
	Sann teaches a filtration system comprising: a first filter head (22, 26) fluidly coupled to a first filter (32) a second filter head (22, 26) coupled to a second filter, a double selector valve (10) coupled to the first and second filter heads and configured to modulate flow between the first and second filters, the double selector valve including a valve housing comprising a bore (in which 12 and 12 fit), the valve housing defining a primary valve inlet port, a primary valve outlet port, a first filtration outlet fluidly coupled to an inlet (16) of the first filter head via a first fluid line, a first filtration inlet fluidly coupled to an outlet (18) of the first filter head via a first fluid outlet line, a second filtration outlet fluidly coupled to an inlet (16) of the second filter head via a second fluid 
	Brown teaches a filtration system comprising: a first filter head (24) coupled to a filter (16) a first pressure sensor (94) associated with the first filter head, a second filter head (26) fluidly coupled to a filter (16), a second pressure sensor (94) associated with the second filter head, wherein the first and second pressure sensors are configured to cause a malfunction signal to be generated, the pointer (127) connected to the dial (106) providing a visual signal to indicate the condition of the filter element (col. 6, lines 20-26), a selector valve (48) coupled to the first and second filter heads, including a primary valve inlet port, a primary valve outlet port and a movable valve body configured to selectably fluidly couple the first filter head and the second filter head to the primary valve outlet port (fig. 1, 2). Providing separate pressure sensors, rather than one pressure sensor, to independently monitor separate filter heads is a known technique in the art as demonstrated by Brown and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Brown does not specifically teach a signal being generated when the pressure exceeds a threshold value. Keenan teaches a pressure sensor (44) that is 
Ringenberger teaches a fuel filtration system comprising a filtration bank (40) comprising a filter head (48, 54, 60) fluidly coupled to a plurality of fuel filters (50, 56, 62) which are disposed in series or parallel (fig. 1-3). Providing multiple filters coupled to a filter head a well-known technique in the art as demonstrated by Ringenberger and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). It would have been obvious to one of ordinary skill in the art to provide multiple filters in parallel in order to filter a given volume of fluid or in series to filter the fluid by more than one filter before exiting the filters (paragraph 21).
	Claim 24, Keenan further teaches a controller (10) in communication with the valve actuators and structured to actuate the double selector valve in response to input for a pressure sensor (44) (paragraph 24), providing multiple pressure sensors as taught by Brown, would inherently have the multiple pressure sensors communicatively engaged to the controller.

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive.
Applicant argues that Sann discloses a change-over fitting that consists essentially of two ball valves which are located on top of one another and are not equivalent to an elongated body. As shown in figure 1 of Sann, annotated above, the valve body forms an elongated body comprising (12 and 12). Applicant states the recitation of “a double selector valve” is a term of art for a specific valve structure that is distinct from a ball valve. The specification as filed does not provide any description of what particular structure is included in a “double selector valve” nor has applicant provided any evidence that the term “double selector valve” is a term of war that would include specific structure that would be distinct from a ball valve to support the statement that one of ordinary skill in the art, “would not understand two individual “ball valve” connected by a “common control shaft” as being equivalent to the recited double selector valve.”
Applicant states that the claimed double selector valve provides switching between filters without requiring engine shutdown. Both Keenan and Sann provide the same function as detailed in the previous office action of 4/14/20 (see response to arguments) and the interview summary of 6/23/20.
Applicant argues that none of the cited references disclose switching between banks of fuel filters in multiple fuel filter heads. The prior art to Keenan and Sann both teach switching between multiple filter heads attached to single filters. However, the use of a bank of filters attached to a single filter head is a very common technique in the art . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments with respect to claim 13 are addressed in the body of the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778